Citation Nr: 1826466	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-20 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to service.  

2.  The Veteran's bilateral tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

2.  The Veteran's bilateral tinnitus was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  

Bilateral hearing loss and tinnitus are chronic conditions outlined in 38 C.F.R. § 3.309 (a).  Therefore, the theory of the continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303 (a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38  C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran underwent a VA examination in November 2011.  His pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
50
50
LEFT
15
10
40
70
70

The average pure tone threshold was 36 in the right ear and 48 in the left ear.  The Veteran's word recognition score using the Maryland CNC test was 92 percent in the right ear and 88 percent in the left ear.  The Veteran's hearing loss meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2017).  Thus, the first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  

The Veteran contends that he was exposed to hazardous noise while serving in Vietnam for one year, and also as part of the Honor Guard burial detail.  

The Veteran's service treatment (STRs) records showed right ear hearing loss at his entrance examination in May 1966.  Nonetheless, the degree of hearing loss noted on the entrance medical examinations does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385.  Therefore, the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 28 (2016).  Accordingly, the Veteran's hearing should be considered normal on entry into service.  

Since hearing loss is not shown in service, or at separation, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Post-service treatment notes dated in February 2011 and November 2011 shows the Veteran's contention of having hearing loss and tinnitus since active service, which he attributed to military noise exposure of heavy artillery, mortars, and tanks.  

The November 2011 VA audiologist was unable to provide an etiology opinion as to whether the Veteran's current bilateral hearing loss and tinnitus were related to his military service.  The audiologist noted that it would require speculation to provide such an opinion.  The examiner explained that because the separation examination was not of record, it was not possible to ascertain the status of the Veteran's hearing when he left service.  As a result, the examiner stated that an opinion could not be provided.  The VA examination is not probative evidence.  

The Veteran has competently and credibly stated that he was exposed to hazardous noise in Vietnam as well as with the Honor Guard burial detail.  Further, he stated that he has not participated in any significant recreational or occupational, inclusive of his years in the telephone repair industry, which has exposed him to such hazardous noise.  The Board finds his statements regarding his in-service noise exposure to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The second element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  

The Veteran also provided credible lay statements that he had bilateral hearing loss since service and it has continually worsened since then.  Hearing loss is a chronic condition as outlined in 38 C.F.R. § 3.309 (a).  Therefore, the theory of the continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303 (a), (b) (2017); Walker, 708 F.3d 1331.  The Board finds the Veteran's lay statements to be both competent and credible, and therefore, a grant based on the continuity of symptomatology is warranted.  

Accordingly, the Board finds that the preponderance of the evidence is in favor of service connection for bilateral hearing loss.  38 U.S.C. § 5107 (b) (2017).  The appeal is, therefore, granted.  

      Bilateral Tinnitus
      
The Veteran contends that he was exposed to hazardous noise while in service.  The Veteran has been diagnosed with tinnitus, which he contends started in service and has continued since then.  Tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the first and second elements of a service connection claim are satisfied.  Shedden, 381 F.3d at 1167.  

Consistently, throughout the appeal period, the Veteran has held that his tinnitus started in service and he has "cope[d] with it."  Additionally, he has consistently held that he was subjected to hazardous noise exposure while in service.  

Tinnitus is considered to be an organic disease of the nervous system, and is therefore a chronic disease as set forth in 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet.App. 258 (2015).  The Board finds that the Veteran is competent to report the "ringing [in his ears] all of the time" and when and where it began.  The Board finds the Veteran's lay statements credible.  Therefore, a grant based on the continuity of symptomatology is warranted.  

As the Veteran has competently and credibly provided lay evidence that his tinnitus began during service and had persisted since then, service connection for tinnitus is warranted.  

Accordingly, the Board finds that the preponderance of the evidence is in favor of service connection for bilateral tinnitus.  38 U.S.C. § 5107 (b) (2017).  The appeal is, therefore, granted.  


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


